Citation Nr: 1426754	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  09-47 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder.    


REPRESENTATION

Appellant represented by:	Lisa J. McNair Palmer, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to April 1991.

This appeal to the Board of Veterans Appeals (Board) arose from a December 2008 rating decision by the Muskogee, Oklahoma Regional Office (RO).  

In June 2011, the Veteran testified during a hearing before an Acting Veterans Law Judge at the RO; a transcript of that hearing is of record.  In March 2012, the Board denied entitlement to service connection for posttraumatic stress disorder.  Thereafter the appellant appealed to the United States Court of Appeals for Veterans Claims (Court), and in October 2013, the Court issued a memorandum decision vacating the Board's March 2012 decision denying entitlement to service connection for posttraumatic stress disorder.

In March 2012, the Board also remanded the issues of entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder, tinnitus, a left leg disorder, a chest disorder, a back disorder, a respiratory disorder, as well as the issues of entitlement to compensable ratings for an anal fissure, and a penile laceration scar.  The directions promulgated in the March 2012 remand will not be repeated but rather are specifically and fully incorporated by reference.  Moreover, adjudication of those issues by the Board would be premature in light of the development ordered below. 

The record raises the issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  In addition to the issues remanded in this decision and in March 2012, this new issue must be addressed by the RO.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

As noted, in June 2011 the Veteran testified before an acting Veterans Law Judge who has since retired.  Hence, in light of 38 U.S.C.A. § 7107 (West 2002), the Veteran was afforded an opportunity to elect to appear at a new hearing.  In April 2014, the Veteran, through his represented, elected to appear at a video conference hearing.  Hence, the RO must schedule a personal hearing on their video conference hearing docket.  38 C.F.R. §§ 20.700 , 20.704 (2013). 

Accordingly, the case is REMANDED for the following action: 

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The RO must schedule the Veteran for a video conference hearing before a Veterans Law Judge. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369   (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).





